NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESS RICHARD SMITH,                             No. 19-35188

                Plaintiff-Appellant,            D.C. No. 4:18-cv-05031-SMJ

 v.
                                                MEMORANDUM*
KEITH GOODENOUGH,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of Washington
                 Salvador Mendoza, Jr., District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Washington state prisoner Jess Richard Smith appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 970



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendant

Goodenough because Smith failed to raise a genuine dispute of material fact as to

whether Goodenough’s conduct did not reasonably advance a legitimate

correctional goal. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(elements of a retaliation claim in the prison context); Pratt v. Rowland, 65 F.3d

802, 806 (9th Cir. 1995) (“The plaintiff bears the burden of pleading and proving

the absence of legitimate correctional goals for the conduct of which he

complains.”).

      AFFIRMED.




                                          2                                   19-35188